[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                MAY 2, 2006
                               No. 05-16286                   THOMAS K. KAHN
                           Non-Argument Calendar                  CLERK
                         ________________________

                  D. C. Docket No. 04-01321-CV-T-23-MAP

RUTH L. NYBERG,


                                                           Plaintiff-Appellant,

                                     versus

COMMISSIONER OF SOCIAL SECURITY,

                                                           Defendant-Appellee.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                                (May 2, 2006)

Before DUBINA, HULL and WILSON, Circuit Judges.

PER CURIAM:

     Ruth L. Nyberg appeals the district court’s order affirming the decision of
the Social Security Commissioner (the “Commissioner”) denying her claim for

disability and disability insurance benefits under the Social Security Act.1

According to Nyberg, the administrative law judge (the “ALJ”) committed

reversible error when, in the course of determining that Nyberg was not disabled,

he failed to acknowledge or address the opinion of Dr. Myrna Trowbridge, a

treating physician.2 The Commissioner responds that any such error was harmless,

and argues that substantial evidence supports her decision. We reverse and

remand.

                              I. STANDARD OF REVIEW

       In a social security appeal, our review is limited to determining whether the

ALJ's decision is supported by substantial evidence, and whether the correct legal

standards were applied. See Lewis v. Callahan, 125 F.3d 1436, 1439 (11th Cir.

1997); 42 U.S.C. § 405(g). “Substantial evidence is defined as more than a

scintilla, i.e., evidence that must do more than create a suspicion of the existence of

the fact to be established, and such relevant evidence as a reasonable person would

accept as adequate to support the conclusion.” Foote v. Chater, 67 F.3d 1553,



       1
          The parties consented, pursuant to 28 U.S.C. § 636(c), to a magistrate judge conducting
the district court proceedings.
       2
        Although Nyberg also contends that the ALJ should have re-contacted Dr. Trowbridge,
Nyberg did not raise this argument before the district court. Accordingly, we will not consider it
here. See Passopulos v. Sullivan, 976 F.2d 642, 645 (11th Cir. 1992) (citations omitted).

                                                2
1560 (11th Cir. 1995) (per curiam) (internal citation omitted). “This limited

review precludes deciding the facts anew, making credibility determinations, or re-

weighing the evidence.” Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005)

(per curiam). “We cannot, however, conduct a review that is both limited and

meaningful if the ALJ does not state with sufficient clarity the legal rules being

applied and the weight accorded the evidence considered.” Ryan v. Heckler, 762

F.2d 939, 941 (11th Cir. 1985). Thus, the ALJ must develop a full and fair record,

and evaluate all the relevant evidence. See Cowart v. Schweiker, 662 F.2d 731,

735 (11th Cir. 1981). “[W]e evaluate the [ALJ’s] findings in light of the entire

record, not only that evidence which supports [his] position.” Owens v. Heckler,

748 F.2d 1511, 1515 (11th Cir. 1984) (per curiam).

                                 II. DISCUSSION

      In describing the proper evaluation of opinion evidence on disability claims,

the Social Security Administration (“SSA”) states the following:

      Generally, we give more weight to opinions from your treating
      sources, since these sources are likely to be the medical professionals
      most able to provide a detailed, longitudinal picture of your medical
      impairment(s) and may bring a unique perspective to the medical
      evidence that cannot be obtained from the objective medical findings
      alone or from reports of individual examinations, such as consultative
      examinations or brief hospitalizations.




                                           3
20 C.F.R.§ 404.1527(d)(2).3 Indeed, the ALJ “must specify what weight is given

to a treating physician’s opinion and any reason for giving it no weight, and failure

to do so is reversible error.” MacGregor v. Bowen, 786 F.2d 1050, 1053 (11th Cir.

1986); see Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1159 (11th Cir. 2004)

(per curiam) (ALJ must accord substantial or considerable weight to opinion of

treating physician unless “good cause” is shown to the contrary); Broughton v.

Heckler, 776 F.2d 960, 961-62 (11th Cir. 1985) (per curiam) (same); see also

Wiggins v. Schweiker, 679 F.2d 1387, 1390 (11th Cir. 1982) (ALJ’s failure to

mention appellant’s treating physician and the weight, if any, given to the treating

physician’s opinion constituted grounds for reversal). An ALJ’s “lack of

explanation” for failing to address a treating physician’s opinion is “particularly

troublesome” when that physician was the claimant’s “long-time treating

physician.” Ryan, 762 F.2d at 942.

       In the instant case, it is uncontroverted that the reports of Dr. Trowbridge

were part of the record, and that the ALJ failed to address Dr. Trowbridge’s

opinion regarding Nyberg’s condition and limitations during the relevant time

period: June 1, 2000 (the alleged date of onset of Nyberg’s disability) through


       3
        A “treating source” (i.e., a treating physician) is a claimant’s “own physician,
psychologist, or other acceptable medical source who provides you, or has provided you, with
medical treatment or evaluation and who has, or has had, an ongoing treatment relationship with
you.” 20 C.F.R. § 404.1502.

                                               4
September 30, 2001 (the date Nyberg’s disability insured status expired). Even so,

the Commissioner argues, Dr. Trowbridge was not really a “treating” physician, at

least insofar as Nyberg’s claimed disability involved Parkinson’s disease.

Dr. Trowbridge, the Commissioner points out, indicated on a June 2002

“Attending Physician’s Initial Statement of Disability” form (the “disability form”)

that she (Trowbridge) was treating Nyberg’s hypothyroidism, while Dr. Jennifer

Pallone was “in charge of the Parkinson’s [and] the depression.” As noted above, a

treating physician is one who not only provides (or has provided) the claimant with

medical treatment or evaluation, but also has (or has had) an “ongoing treatment

relationship” with the claimant. 20 C.F.R. § 404.1502. A claimant generally has

an “ongoing treatment relationship” with a physician when medical evidence

establishes that the claimant sees or has seen the physician “with a frequency

consistent with accepted medical practice for the type of treatment and/or

evaluation required for [the claimant’s] medical condition(s).” Id. The record

indicates that Dr. Trowbridge treated Nyberg on numerous occasions throughout

the relevant time period, made notes as to Nyberg’s tremors and

“hemiparkinsonism,” and referred her to (and received updates from) various other

medical professionals, including Dr. Pallone. Thus, the Commissioner’s argument

fails to persuade us that Dr. Trowbridge was not a treating physician (i.e., a



                                           5
“treating source”) within the meaning of § 404.1502.

       Even if Dr. Trowbridge was a treating physician, the Commissioner argues,

the ALJ’s failure to consider her opinion was harmless error, because the opinion

did not contradict the ALJ’s findings and was unsupported by objective medical

evidence. As the Commissioner points out, Nyberg takes issue with the ALJ’s

statement that “no treating physician has expressed the opinion that the claimant

has limitations greater than those determined in this decision.” One reason Nyberg

does so is that Dr. Trowbridge stated on the disability form that Nyberg’s

limitations had been “slowly progress[ing] since spring of 2000”; i.e., gradually

getting worse. This observation, the Commissioner contends, is vague, and does

not really conflict with the ALJ’s determination that Nyberg’s condition and

limitations were not so severe at the time her insured status expired (in September

of 2001) as to prevent her from working at certain jobs then existing in the national

economy in significant numbers. Furthermore, the Commissioner argues, any

indication to the contrary inferred from Dr. Trowbridge’s reports would be

unsupported by objective medical evidence. See Crawford, 363 F.3d at 1159

(treating physician’s report can be discounted when it is unaccompanied “by

objective medical evidence or wholly conclusory”).4


       4
        The Commissioner states, for example, that there is no evidence Dr. Trowbridge ever
conducted a functional capacities evaluation of Nyberg to help determine the extent of her

                                              6
       In essence, the Commissioner contends (and the district court believed) that,

even if the ALJ had considered Dr. Trowbridge’s opinion, the outcome of the case

could not reasonably have changed. See Diorio v. Heckler, 721 F.2d 726, 728

(11th Cir. 1983) (ALJ’s mischaracterization of claimant’s past work was harmless

error, because such characterization of vocational factors was irrelevant where the

ALJ found no severe impairment). The instant case, however, is not one where the

unmentioned physician’s opinion merely supported the ALJ’s conclusion, and was

thus unnecessary. See Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 547 (6th Cir.

2004).5 On the contrary, the potential impact of Dr. Trowbridge’s opinion on the

ALJ’s analysis is strongly and reasonably disputed by the parties.6 Thus, we

cannot say that the failure to address Dr. Trowbridge’s opinion was harmless

without re-weighing the evidence and engaging in conjecture that invades the



limitations.
       5
         Nor has it been shown that Dr. Trowbridge’s opinion was “so patently deficient that the
Commissioner could not possibly credit it,” or that the Commissioner clearly met the goal of 20
C.F.R. § 404.1527(d)(2) even though she did not comply with its terms. See Wilson, 378 F.3d at
547.
       6
         Notably, the Commissioner’s position on this issue appears somewhat inconsistent.
Although the Commissioner contends initially that Dr. Trowbridge’s opinion did not conflict
with the ALJ’s determination regarding Nyberg’s limitations, the Commissioner then claims that
“Dr. Trowbridge’s purported opinion concerning [Nyberg’s] limitations conflicts with the
medical findings of Dr. Pallone,” which the ALJ relied upon heavily. Indeed, Dr. Trowbridge’s
reports seem to indicate that Nyberg’s tremors were only growing worse over time, while the
ALJ concluded that the tremors had been significantly reduced through medication by August of
2001.

                                               7
province of the ALJ. See Moore, 405 F.3d at 1214 (stating that, where ALJ failed

to consider certain factors and indicate their impact on his ultimate conclusion as to

claimant’s residual functional capacity, we “[could not] even evaluate the

Commissioner’s contention that the ALJ’s error was harmless”); Wiggins, 679 F.2d

at 1390 (remanding where we were “unable to determine whether the ALJ applied

the proper legal standard and gave the treating physician’s evidence substantial or

considerable weight or found good cause not to do so”); Wilson, 378 F.3d at 546

(“A court cannot excuse the denial of a mandatory procedural protection simply

because, as the Commissioner urges, there is sufficient evidence in the record for

the ALJ to discount the treating source’s opinion and, thus, a different outcome on

remand is unlikely.”).

                                III. CONCLUSION

      Contrary to the judgment of the district court, we cannot say that the ALJ’s

failure to consider Dr. Trowbridge’s opinion was harmless. The judgment of the

district court is therefore reversed, and the case is remanded with instructions to

remand the matter to the ALJ for further proceedings not inconsistent with this

opinion.

      REVERSED AND REMANDED.




                                           8